Citation Nr: 0109399	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-04 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Scott T. Pethybridge, Associate Counsel


INTRODUCTION

The veteran had active service from September 1950 to January 
1952 and from December 1953 to December 1956.  This appeal 
comes before the Board of Veterans' Appeals (BVA or Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma (RO), which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed February 1984 rating decision, the RO 
denied service connection for a low back disorder.

3.  The evidence associated with the claims file subsequent 
to the RO's decision is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.


CONCLUSION OF LAW

1.  The RO's February 1984 decision denying entitlement to 
service connection for low back disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2000).

2.  The evidence received subsequent to the Board's denial is 
new and material, and the requirements to reopen the claim of 
entitlement to service connection for low back disorder have 
been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially requests that the Board reopen his 
claim of entitlement to service connection for a low back 
disorder on the basis that he has submitted new and material 
evidence not only sufficient to reopen his claim, but also 
sufficient to grant service connection.  The Board observes 
that the veteran's claim of 
entitlement to service connection was considered and denied 
in February of 1984.  

As a general rule, within one year from the date of mailing 
the notice of the RO's decision, a Notice of Disagreement 
(NOD) must be filed in order to initiate an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. 
§ 7105(a),(b)(1) (West 1991).  If a NOD is not filed within 
one year of notice of the decision, the RO's determination 
becomes final.  See 38 U.S.C.A. § 7105(c).  Once an RO's 
decision becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. § 5108.  In this case, the veteran 
did not file a NOD after the RO's February 1984 rating 
decision.  Therefore, the RO's February 1984 rating decision 
is final and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2000).  However, if new and material 
evidence is presented or secured with regard to a claim that 
was disallowed, the VA must reopen the claim and review the 
former disposition of the claim.  See 38 U.S.C.A. § 5108; 
38 C.F.R. §  3.156.

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-219 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material.  If "the Board finds that no such evidence has 
been offered, that is where the analysis must end."  See 
Butler v. Brown, 9 Vet. App. 167, 171 (1996).  Second, if new 
and material evidence had been presented, the claim was 
reopened and considered based upon all of the evidence of 
record, to determine whether it was well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if 
the claim was well grounded, the VA had a duty to assist in 
the development of the claim under 38 U.S.C.A. § 5107(a), and 
then readjudicate the claim on the merits on the basis of all 
the evidence of record.  See Winters v. West, 12 Vet. App. 
203, 206(1999) (en banc), overruled on other grounds sub. 
nom.  Winters v. Gobers, 291 F.3d 1375, 1378 (Fed. Cir. 
2000).

However, recent legislation significantly impacted the "new 
and material" analysis, as well as claims for service 
connection in general.  On November 9, 2000, the President 
signed the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096 (2000), which removed the 
requirement that a veteran submit a well-grounded claim.  As 
such, the second step set forth above is no longer 
applicable.

Nevertheless, the question of whether evidence is "new and 
material" is still analyzed under 38 C.F.R. § 3.156(a), 
using a different analysis.  The first step requires 
determining whether the newly presented evidence "bears 
directly and substantially upon the matter under 
consideration," i.e. whether it is probative of the issue at 
hand.  See Cox v. Brown, 5 Vet. App. 95, 98 (1993).  Evidence 
is probative when it "tend[s] to prove, or actually proves 
an issue."  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (citing Blacks Law Dictionary 1203 (6th ed. 1990)).  
Second, the evidence must actually be shown to be "new" and 
not of record when the last final decision denying the claim 
was made.  See Struck v. Brown, 9 Vet. App. 145, 151 (1996).  
In other words, the evidence cannot be cumulative or 
redundant.  See 38 C.F.R. § 3.156(a).  The final step of the 
analysis is whether the evidence "is so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  See Hodge v. West155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Final Definition," 55 Fed. Reg. At 52274 
(1990)).  The credibility of the new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  If all of the tests are satisfied, the claim must be 
reopened.

Upon the initial filing of this claim by the veteran in 1971, 
the record consisted of the veteran's service medical 
records, and a VA examination.  The service medical records 
were silent as to any complaints regarding or treatment for 
the veteran's low back.  The veteran's separation examination 
in June of 1952 notes his spine and musculoskeletal system as 
normal.  A physical examination of the veteran upon his 
December 1953 re-enlistment also noted his spine and 
musculoskeletal system as normal.  This was also the case 
with the veteran's separation examination of 1956, and 
another re-enlistment examination in 1961.  During the 
veteran's March 1971 VA examination, the veteran wrote as 
part of his medical history that in 1951, there was an 
incident where he fell, his back impacted a tent pole, and 
then another soldier fell on top of him.  The examiner noted 
that the veteran walked and undressed normally, that his neck 
was strong and mobility normal, and that the shoulders were 
negative for problems.  The veteran was diagnosed a history 
of lumbar strain.  This being the extent of the evidence, the 
veteran's claim was denied by the rating decision of May 1971 
on the basis of lack of a diagnosed disability.

In 1983, the veteran again sought to establish service 
connection for his low back disorder.  Supporting his 
contention, the veteran supplied medical records from the 
Schulter Chiropractic Clinic dated March 1983, which showed 
fixations and subluxation of the C2, T1, and T5 vertebrae and 
the sacro-iliac joint.  This was found to result in loss of 
ligament integrity and elasticity, adhesions and compensatory 
hypermobility and instability of the adjacent segments.  
There were palpable muscle spasms of the cervical, thoracic, 
and lumbar spines.  X-ray findings showed, among other 
things, thinning of the posterior portion of the L5 disc.  No 
diagnosis was made in the examination report, but the 
prognosis suggested treatment was necessary to strengthen and 
restore elasticity to damaged ligaments and supporting 
tissues in order to help minimize or prevent the progression 
of degeneration.  This being the extent of the veteran's 
newly submitted evidence, the claim was denied by the 
February 1984 rating decision on the basis that there was no 
new factual basis for granting service condition.

Evidence subsequently associated with the claims file 
includes records of a July 1999 examination of the veteran by 
David W. Griffiths, M.D., whose diagnosis was arthritis in 
the back.  Also submitted is a July 1999 statement by the 
veteran describing the incident reported by the veteran to 
have caused the his back disorder.  This document is signed 
by service comrades who reportedly witnessed the incident.  
Records were submitted of a September 1999 examination of the 
veteran by Thomas E. Cate, D.C., whose diagnosis was chronic 
lumbar segmental dysfunction.  Finally, records were 
submitted from an October 1999 examination of the veteran by 
Mark R. Hayes, M.D., whose diagnosis was degenerative lumbar 
spondylosis at L5-S1.

Upon examination of the evidence, the Board finds that the 
statement signed by the veteran and his service comrades is 
new and material evidence sufficient to reopen the veteran's 
claim of service connection for a low back disorder.  The 
July 1999 statement signed by service comrades of the veteran 
is the first evidence presented which corroborates the 
incident and the resultant injury to the veteran's low back.  
As such, it constitutes new evidence.  Considering the lack 
of documentation regarding any low back injury in the 
veteran's service medical records, this evidence becomes 
particularly important to the veteran proving that he 
sustained an in-service injury to his low back.  
Additionally, the success of this veteran's claim depends, in 
part, upon a showing that the veteran sustained an injury 
while in service.  In this case, the veteran claims a low 
back injury, so any evidence tending to prove he sustained a 
low back injury while in service speaks to a material part of 
his claim.  As the statement is signed by the veteran's 
service comrades and corroborates his account of his service 
injury, this statement must be considered material evidence.

After reviewing the foregoing evidence, the Board finds that 
the veteran has submitted new and material evidence 
sufficient to reopen his claim of entitlement for a low back 
disorder.  The Board finds that this evidence is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156(a).  Accordingly, the Board 
finds that the veteran submitted new and material evidence, 
and that his claim is reopened.  


ORDER

New and material evidence has been submitted which is 
sufficient to reopen the claim of service connection for a 
right knee disorder, and to this extent, the appeal is 
granted.


REMAND

As previously noted, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, and substantially modified the circumstances under 
which the VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Changes potentially relevant 
to the veteran's appeal include the establishment of specific 
procedures for advising the claimant and his representative 
of information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants of 
the status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
when necessary to make a decision on a claim.

The veteran claims that he is entitled to service connection 
for a low back disorder.  A review of the evidence shows that 
the veteran underwent a VA examination in 1971.  However, in 
light of the veteran's consistent statements of continuing 
low back pain and diagnoses of arthritis of the back and 
degenerative lumbar spondylosis and in private medical exams 
of July and October 1999, respectively, the Board finds that 
a VA examination to determine the etiology of the currently 
diagnosed back disorder would be helpful.  

Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L.No. 
106-475 (2000).

2.  The RO should contact the veteran for 
the names and addresses of any health 
care providers whose records have not 
already been associated with the claims 
file and that the veteran has seen for 
treatment regarding his back since his 
discharge from service.  After obtaining 
any necessary authorization from the 
veteran, the RO should obtain and 
associate with the file any medical 
records identified by the veteran that 
have not previously been obtained.

3.  The veteran should be afforded an 
examination of his back to determine the 
nature and etiology of any disorder that 
may be present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and to 
offer an opinion as to whether any 
currently diagnosed disorder of the back 
is causally or etiologically related to 
the injury the veteran reports he 
sustained in service.  Any opinion should 
be supported by a clear rationale, and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (2000), 
copies of all pertinent records in the 
veteran's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 


